DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 30 Nov 2021 has been entered.  
Applicant’s amendments to the Drawings have overcome every Drawing objection.  The objections to the Drawings have been withdrawn.  
Applicant’s amendments to the Specification have overcome the 35 USC 112 rejections based on the interpretation authority provided under 35 USC 112(f).  However, Applicant’s amendments have raised the issue of new matter in the Specification.
Applicant’s amendments to the Claims have overcome every 35 USC 112 rejection.  However, Applicant’s amendments have provided grounds for an additional 35 USC 112 rejection.  
Applicant’s arguments, see section entitled, “Claim Rejections Under 35 U.S.C. §§ 102 and 103” pages 12-16, filed 30 November 2021, have been fully considered and are not persuasive.  The grounds of rejection under 35 USC § 102 have been withdrawn.  However, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 30 Nov 2021, the status of the claims is as follows: Claims 1, 4, 7-9, 14-16 have been amended.  Claims 2-3, 10, and 12-13 have been cancelled.
Claims 1, 4-9, 11, and 14-16 are pending.
Specification
The amendment filed 30 November 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce 
In paragraph 0019 of the Specification, the amendment “wherein the positioning member may be a conveyor belt and/or a vacuum chuck” is considered new matter.
In paragraph 0077 of the Specification, the amendment “For example, each of the first controller 51 and the second controller 52 may be a processor configured to read a computer program to implement a respective function” is considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“positioning member” in claim 6.
The generic placeholder is “positioning member” and the functional limitation attributed to the “positioning member” includes “positioning…to enable a cutting region of the substrate to be located above a groove in the work table, and subject the substrate to vacuum adsorption.”  Structure from the Specification that is “read into” the claims to support the claimed functional language includes the following: “conveyor belt and/or a vacuum chuck” (paragraph 0019).
“focusing members” in claim 9 
The generic placeholder is “focusing members” and the functional limitation attributed to the “focusing members” includes “configured to adjust focusing positions of at least two laser beams generated by the at least two lasers.” Structure from the Specification that is “read into” the claims to support the claimed functional language includes the following: “dynamic focusing lens” and a “focusing lens” (paragraph 0008)
“beam combination member” in claim 9
The generic placeholder is “beam combination member” and the functional limitation attributed to the “beam combination member” includes “configured to receive the at least two laser beams whose focusing positions have been adjusted, and coaxially output the at least two laser beams.”  
Structure from the Specification that is “read into” the claims to support the claimed functional language includes the following: “beam combiner,” “polarization beam splitter film,” “birefringent crystal,” “evanescent wave coupler,” “Fabry-Perot interferometric cavity” and “crystal interferometer” (paragraph 0048)
“first controller” in claim 14
The generic placeholder is “first controller” and the functional limitation attributed to the “controller” includes “configured to control an operating state of each of the at least two lasers in accordance with a current operating mode of the laser processing device.”  
Structure from the Specification that is “read into” the claims to support the claimed functional language includes the following: “software products,” “storage medium (e.g., Read-Only Memory (ROM)/Random Access Memory (RAM), magnetic disk or optical disk), “multiple instructions,” “terminal device (such as mobile phone, computer, server, air conditioner or network device)” (paragraph 0095), and “processor configured to read a computer program to implement a respective function” (paragraph 0077).
“second controller” in claims 14 and 15
The generic placeholder is “second controller” and the functional limitation attributed to the “controller” includes “configured to control the focusing members in accordance with a target focusing position” (claim 14), “further configured to control a focal length and/or a position of the dynamic focusing lens in accordance with the target focusing position,” (claim 15) and “further configured to control a position of the focusing lens in accordance with the target focusing position” (claim 15).
Structure from the Specification that is “read into” the claims to support the claimed functional language includes the following: “software products,” “storage medium (e.g., Read-Only Memory (ROM)/Random Access Memory (RAM), magnetic disk or optical disk), “multiple instructions,” “terminal device (such as mobile phone, computer, server, air conditioner or network device)” (paragraph 0095) and “processor configured to read a computer program to implement a respective function” (paragraph 0077).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a first laser beam” and “a second laser beam” (line 4).  It is unclear if these first and second laser beams are the same “first laser beam” and “second laser beam” that are introduced in claim 9 or different laser beams altogether.  For the purpose of the examination, the limitations will be interpreted as “the first laser beam” and “the second laser beam.  This new rejection has been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-7638729-B2) in view of Marjanovic et al. (US-20150165548-A1) and Bang (US-20070228616-A1).
Regarding claim 1, Park teaches a method for manufacturing a display product through a laser processing device (“the present invention relates to a liquid crystal display (LCD) device, and more particularly, to an apparatus for cutting a substrate and a method using the same,” column 1, lines 11-13), wherein the current operating mode of the laser processing device comprises a full-cutting mode (mode of operation described by Park for fig. 8 at column 12, lines 11-19, is construed as the “full-cutting mode”); comprising: controlling at least one laser (femtosecond laser oscillators 300 and 400 , fig. 8) of at least two lasers (femtosecond laser oscillators 300 and 400 , fig. 8) of the laser processing device (“femtosecond laser generating apparatus,” column 7, lines 19-20) to generate a respective laser beam (“the femtosecond laser generating apparatus includes a first femtosecond laser oscillator 300 and a second femtosecond laser oscillator 400 which generate femtosecond laser beams 301 and 401, respectively,” column 11, line 67-comlumn 12, line 4) in accordance with a current operating mode of the laser processing device (mode of operation described by Park for fig. 8 at column 12, lines 11-19, is construed as the “full-cutting mode”); adjusting a focusing position of the respective laser beam generated by the at least one laser (“condense the first and second femtosecond laser beams 301 and 401 such that the first and second femtosecond laser beams 301 and 401 have different depths of focus f1 and f2, respectively,” column 12, lines 8-10; examiner is construing the design of the Park’s invention based on different “focal depths” such that that focal positions are adapted in order to meet a desired result as meeting the limitation for “adjusting a focal position”- “an object of the present invention is to provide an apparatus for cutting a substrate which uses condenser lenses having different depths of focus in a process of cutting a substrate using a femtosecond laser, thereby reducing a taper angle of the cut surface,” column 6, lines 1-5); and outputting the respective laser beam whose focusing position has been adjusted (fig. 8 shows combined beams with two focal positions, f1 and f2, which is construed as being “outputted”), wherein when multiple laser beams are present, the multiple laser beams are outputted coaxially (fig. 8 shows coaxial alignment of the laser beam axes after passing beam splitter 420); wherein the controlling the at least one laser (laser oscillator 400, fig. 8) of the at least two lasers (laser oscillators 300 and 400, fig. 8) of the laser processing device to generate the respective laser beam (beams 301 and 401, fig. 8) in accordance with the current operating mode of the laser processing device comprises: when the current operating mode of the laser processing device is the full-cutting mode (construed as fig. 8) or the chamfer cutting mode (not explicitly disclosed although Park teaches that “by irradiating a plurality of femtosecond laser beams having different depths of focus at different positions, it is possible to minimize the angle of a taper surface formed at a region where the substrate is cut,” column 11, lines 58-61), controlling the at least two lasers of the laser processing device to generate the respective laser beams (fig. 8, where both laser beams are activated) wherein the controlling the at least two lasers (femtosecond laser oscillators 300 and 400, fig. 8) of the laser processing device (“femtosecond laser generating apparatus,” column 7, lines 19-20) to generate the respective laser beams (beams 301 and 401, fig. 8) comprises: controlling at least one femtosecond laser (femtosecond laser oscillator 400, fig. 8) of the laser processing device to generate the respective laser beams (beams 301 and 401, fig. 8); adjusting the focusing position of the respective laser beam generated by the at least one laser comprises: adjusting the focusing position of the respective laser beam generated by the at least one femtosecond laser (femtosecond laser oscillator 400, fig. 8) to be focused (f2, fig. 8) on the body layer of the OLED display panel (“adjusting an intensity and a density of the femtosecond laser beam generated from the femtosecond laser oscillator using an optical attenuator; and irradiating the condensed at least first and second femtosecond laser beams onto the substrate at different positions,” claim 6; see annotated fig. 8 below for the examiner-construed body of the substrate 500).  Park does not explicitly disclose wherein the current operating mode of the laser processing device comprises a chamfer cutting mode, or a pad open cutting mode; the display product is an organic light-emitting diode (OLED) display panel comprising an upper protection layer, a body layer and a lower protection layer (Park teaches LCD screens as opposed to LED screens), controlling at least one carbon dioxide laser, adjusting the focusing position of the respective laser beam generated by the at least one carbon dioxide laser to be focused on the upper protection layer of the OLED display panel.
Park, fig. 8

    PNG
    media_image1.png
    574
    455
    media_image1.png
    Greyscale

However, in the same field of endeavor of chamfering or beveling an edge of a glass panel using lasers, Marjanovic teaches wherein the current operating mode of the laser processing device comprises a chamfer cutting mode (construed as “another embodiment includes cutting the glass substrate by any cutting method, such as utilizing the ultra-short pulse laser, followed by chamfering solely by the use of a CO2 laser to work with different combinations of an ultrashort pulse and/or CO2 lasers,” para 0061), or a pad open cutting mode (construed as the mode described by Marjanovic in para 0072, where after the formation of the fault line by the pulsed laser, a CO2 laser is then used to apply thermal stress); controlling at least one carbon dioxide laser (“in some cases, the created fault line is not enough to separate the part from the substrate spontaneously and a secondary step may be necessary. If so desired, a second laser can be used to create thermal stress to separate it. Separation can be achieved after the creation of a fault line, for example, by application of mechanical force or by using a thermal source (e.g. an infrared laser, for example a CO2 laser) to create thermal stress and force the part to separate from the substrate,” para 0072) adjusting the focusing position of the respective laser beam generated by the at least one carbon dioxide laser to be focused on the upper protection layer of the OLED display panel (“the size of the focused CO2 beam at the substrate surface is about 100 µm diameter,” para 0160; “When the laser is tightly focused near the edge (e.g. within 100 µm from the edge) as shown in FIG. 9, a strip of curled glass is peeled from the right angle corner and forms a chamfer that is generally concave as shown in FIG. 10,” para 0162; the top surface is construed as the “upper protection layer of the OLED display panel”).
Marjanovic, figs. 9-10

    PNG
    media_image2.png
    367
    558
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    450
    455
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park to include an additional CO2 laser that was focused at the substrate surface, in view of the teachings of Marjanovic, by using a CO2 laser to cause thermal stress to force the part away from the substrate, because a CO2 laser provides a relatively low intensity beam such that the laser spot heats the surface of the substrate material to cause thermal stress without causing ablation or inducing cracks in the substrate and because by changing the parameters of the scanning speed of the CO2 laser, the peeling of the glass becomes narrower or shallower, for the advantage of having shaped surfaces for glass edges, which increase the damage resistance to impact for glass edges (Marjanovic, paras 0003, 0072, and 0162).
Additionally, in the same field of fabricating flat panel displays, Bang teaches the display product is an organic light-emitting diode (OLED) display panel (“cutting various nonmetallic substrates such as a glass substrate for fabricating a flat panel display such as TFT-LCD, PDP, OLED, etc.,” para 0017) comprising an upper protection layer (U/S or upper surface, figs 5A and 5B), a body layer (C or cell, figs. 5A and 5B) and a lower protection layer (L/S or lower surface, figs. 5A and 5B).
Bang, figs. 5A and 5B

    PNG
    media_image4.png
    689
    385
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park/Marjanovic such that the fabricated display panel was an OLED with upper and lower surfaces, in view of the teachings of Bang, because for OLEDs, it is necessary to fit each module size after each cell completion into a bonded substrate, where it also becomes necessary to selectively cut the glass of an upper plate only in a bonded substrate, and Park teaches an apparatus that avoids excitation of covalent bonds for carbon atoms (Bang, para 0002 and Park, column 7, line 53- column 8, line 7).
Regarding claim 4, Park teaches the invention as described above but does not explicitly disclose wherein the controlling the at least one laser of the at least two lasers of the laser processing device to generate the respective laser beam in accordance with the current operating mode of the laser processing device comprises: when the current operating mode of the laser processing device is the pad open cutting mode, controlling one of the at least two lasers of the laser processing device to generate the laser beam, and controlling remaining one or more lasers of the at least two lasers of the laser processing device not to generate any laser beam.
However, in the same field of endeavor of chamfering or beveling an edge of a glass panel using lasers, Marjanovic teaches wherein the controlling the at least one laser (“second laser,” para 0072) of the at least two lasers (construed as Marjanovic’s CO2 laser and Park’s two femtosecond lasers) of the laser processing device to generate the respective laser beam in accordance with the current operating mode of the laser processing device comprises: when the current operating mode of the laser processing device is the pad open cutting mode (construed as the mode described by Marjanovic in para 0072, where after the formation of the fault line by the pulsed laser, a CO2 laser is then used to apply thermal stress), controlling one of the at least two lasers of the laser processing device to generate the laser beam, and controlling remaining one or more lasers of the at least two lasers of the laser processing device not to generate any laser beam (“a first embodiment involves cutting the edge with the desired chamfer shape utilizing an ultra-short pulse laser that may be optionally followed by an infrared (e.g., CO2) laser for fully automated separation,” para 0061; when the CO2 laser is used in this embodiment, the pulsed laser is not activated).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park to include an additional CO2 laser, in view of the teachings of Marjanovic, by using a CO2 laser to cause thermal stress to force the part away from the substrate, because a CO2 laser provides a relatively low intensity beam such that the laser spot heats the surface of the substrate material to cause thermal stress without causing ablation or inducing cracks in the substrate (Marjanovic, para 0072).
Regarding claim 5, Park teaches the invention as described above but does not explicitly disclose wherein the controlling one of the at least two lasers of the laser processing device to generate the laser beam and controlling the remaining one or more lasers of the at least two lasers of the laser processing device not to generate any laser beam comprises: controlling at least one carbon dioxide laser of the laser processing device to generate the laser beam, and controlling at least one femtosecond laser of the laser processing device not to generate any laser beam.
However, in the same field of endeavor of chamfering or beveling an edge of a glass panel using lasers, Marjanovic teaches wherein the controlling one of the at least two lasers (“second laser,” para 0072) of the laser processing device to generate the laser beam and controlling the remaining one or more lasers of the at least two lasers of the laser processing device not to generate any laser beam (construed as the embodiment described by Marjanovic in para 0072) comprises: controlling at least one carbon dioxide laser of the laser processing device to generate the laser beam, and controlling at least one femtosecond laser of the laser processing device not to generate any laser beam (“a first embodiment involves cutting the edge with the desired chamfer shape utilizing an ultra-short pulse laser that may be optionally followed by an infrared (e.g., CO2) laser for fully automated separation,” para 0061; when the CO2 laser is used in this embodiment, the pulsed laser is not activated).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park to include an additional CO2 laser, in view of the teachings of Marjanovic, by using a CO2 laser to cause thermal stress to force the part away from the substrate, because a CO2 laser provides a relatively low intensity beam such that the laser spot heats the surface of the substrate material to cause thermal stress without causing ablation or inducing cracks in the substrate (Marjanovic, para 0072).
Regarding claim 7, Park teaches the invention as described above but does not explicitly disclose wherein in the pad open cutting mode, the substrate is cut into a plurality of substrate units, and a pad open cutting operation is performed on each of the substrate units through the laser beam, wherein the laser that generates the laser beam is the at least one carbon dioxide laser.
However, in the same field of endeavor of chamfering or beveling an edge of a glass panel using lasers, Marjanovic teaches wherein in the pad open cutting mode (construed as the “first embodiment,” para 0061), the substrate is cut into a plurality of substrate units (“fully automated separation,” para 0061), and a pad open cutting operation is performed on each of the substrate units through the laser beam, wherein the laser that generates the laser beam is the at least one carbon dioxide laser (“separation can be achieved after the creation of a fault line, for example, by application of mechanical force or by using a thermal source (e.g. an infrared laser, for example a CO2 laser) to create thermal stress and force the part to separate from the substrate,” para 0072).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park to include an additional CO2 laser, in view of the teachings of Marjanovic, by using a CO2 laser to cause thermal stress to force the part away from the substrate, because a CO2 laser provides a relatively low intensity beam such that the laser spot heats the surface of the substrate material to cause thermal stress without causing ablation or inducing cracks in the substrate (Marjanovic, para 0072).
Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-7638729-B2) in view of Marjanovic et al. (US-20150165548-A1) and Bang (US-20070228616-A1) as applied to claims 1, 4, and 7 above, and further in view of Zhang (US-20130221053-A1).
Regarding claim 6, Park teaches the invention as described above as well as a substrate is cut into a plurality of substrate units through the laser beam (“the femtosecond laser, which is used in accordance with an embodiment of the present invention to cut a mother substrate formed with a plurality of liquid crystal panels, for separating the mother substrate into a plurality of unit liquid crystal panels,” column 9, lines 52-56), and before the current operating mode of the laser processing device becomes the full-cutting mode (construed as the mode of operation described by Park for fig. 8 at column 12, lines 11-19), the method further comprises: positioning the substrate on a work table through a positioning member of the work table (“arranging the substrate on a stage,” column 13, line 21; table 51, fig. 3; guide rails 52, fig. 3 are construed as the positioning member, described column 4, line 65 to column 5, line 15), to enable a cutting region of the substrate to be located above the work table (substrate G is above the work table 51, fig. 3), and subject the substrate to vacuum adsorption (“a vacuum chucking unit (not shown) adapted to fix the substrate G to the table 51,” column 5, lines 1-2).  Park does not explicitly disclose a groove in the work table.
Park, fig. 3

    PNG
    media_image5.png
    561
    654
    media_image5.png
    Greyscale

However, in the same field of endeavor of separating glass substrates, Zhang teaches a groove in the work table (“Thus, the chuck 702 can be configured to contact only a portion of the second main surface 104 of substrate 100 (e.g., as illustrated). For example, the chuck 702 can support the substrate 100 such that portions of the first main surface 102 and the second main surface 104 that adjoin the edge surfaces 106a and 106b (i.e., the edge surfaces to which the guide path extends) are spaced apart from the chuck 702,” para 0046, referring to fig. 7 (see annotations below for examiner-construed groove).
Zhang, fig. 7 (annotated)

    PNG
    media_image6.png
    586
    467
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park/Marjanovic/Bang to include a groove in the work table, in view of the teachings of Zhang, by placing a gap in the vacuum chuck, because the crack that forms to separate the substrate can be improved when the vacuum chuck contacts only a portion of the substrate (Marjanovic, para 0072).
Regarding claim 8, Park teaches the invention as described above but does not explicitly disclose wherein the pad open cutting operation is performed on each of the substrate units, and then a chamfer cutting operation is performed on the substrate unit through the laser beam, and when the current operating mode of the laser processing device is the chamfer cutting mode, subsequent to controlling the at least two lasers of the laser processing device to generate the respective laser beams, the method further comprises: controlling an incident angle of each of the laser beams relative to a surface of each of the substrate units through a galvanometer scanner, to perform the chamfer cutting operation on the substrate unit.
However, in the same field of endeavor of chamfering or beveling an edge of a glass panel using lasers, Marjanovic teaches wherein, the pad open cutting operation (construed as the mode described by Marjanovic in para 0072, where after the formation of the fault line by the pulsed laser, a CO2 laser is then used to apply thermal stress) is performed on each of the substrate units (“any cutting method,” para 0061; construed as the “first embodiment,” para 0061), and then a chamfer cutting operation (construed as “another embodiment includes cutting the glass substrate by any cutting method, such as utilizing the ultra-short pulse laser, followed by chamfering solely by the use of a CO2 laser to work with different combinations of an ultrashort pulse and/or CO2 lasers,” para 0061; this is the embodiment shown in figs. 9 and 10 of chamfering a glass corner) is performed on the substrate unit through the laser beam (fig. 11A, described an “edge chamfering process”), and when the current operating mode of the laser processing device is the chamfer cutting mode (the process described by Marjanovic used in fig. 11A, described paras 0171-2), subsequent to controlling the at least two lasers of the laser processing device to generate the respective laser beams (the chamfering step follows a cutting step, para 0061; examiner is construing the cutting step as that taught by Park of using two femtosecond lasers and that taught by Marjanovic of one CO2 laser to cause thermal separation), the method further comprises: controlling an incident angle of each of the laser beams relative to a surface of each of the substrate units (angle, Ѳ, fig. 11A), to perform the chamfer cutting operation on the substrate unit (“edge chamfering process,” para 0053).
Marjanovic, fig. 11A

    PNG
    media_image7.png
    294
    373
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park to include an edge chamfering process, in view of the teachings of Marjanovic, by forming a defect line using pulsed laser and then performing thermal peeling using a CO2 laser, because the combination of a fault line, formed by a pulsed laser, with a thermal gradient, caused by a CO2 laser, can yield better control of the chamfer edge shape and surface texture than would otherwise be possible and because a chamfered edge helps to improved impact resistance by creating a smaller cross section in comparison to a right angled corner that will chip and break when it is impacted by another object (Marjanovic, paras 0003 and 0102).
 Additionally, in the same field of endeavor of separating glass substrates, Zhang teaches a galvanometer scanner (“the beam modifying system 710 can include a galvanometer,” para 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park/Marjanovic to include a galvanometer, in view of the teachings of Zhang, by using a scanner, as taught by Zhang, in lieu of a movable stage, as taught by Park, for the purpose of producing a beam that can be angled such that the focal point or the beam waste is outside the substrate 100 for the advantage of lessening the stress applied to the substrate to assist with separating the substrate along the vent crack (Zhang, paras 0026 and 0047; relying of fig. 2B for angle; Zhang’s “vent crack” correlates with Marjanovic’s “defect line,” as construed by the examiner).
Zhang, fig. 2B

    PNG
    media_image8.png
    327
    426
    media_image8.png
    Greyscale

Claims 9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-7638729-B2) in view of Marjanovic et al. (US-20150165548-A1), Bang (US-20070228616-A1), and Zhang (US-20130221053-A1).
Regarding claim 9, Park teaches a laser processing device (“an apparatus for cutting a substrate, comprising: a laser oscillator,” column 12, lines 45-46), comprising: at least two lasers (femtosecond laser oscillators 300 and 400 , fig. 8), wherein each of the at least two lasers is configured to generate a respective laser beam (“the femtosecond laser generating apparatus includes a first femtosecond laser oscillator 300 and a second femtosecond laser oscillator 400 which generate femtosecond laser beams 301 and 401, respectively,” column 11, line 67-comlumn 12, line 4); a plurality of focusing members (condenser lenses 310 and 410, fig. 8), wherein the focusing members are arranged corresponding to the at least two lasers respectively (arranged corresponding with lasers 300 and 400, respectively, as shown in fig. 8), and configured to adjust focusing positions of at least two laser beams generated by the at least two lasers (“condense the first and second femtosecond laser beams 301 and 401 such that the first and second femtosecond laser beams 301 and 401 have different depths of focus f1 and f2, respectively,” column 12, lines 8-10; examiner is construing the design of the Park’s invention based on different “focal depths” such that that focal positions are adapted in order to meet a desired result as meeting the limitation for “adjusting a focal position”- “an object of the present invention is to provide an apparatus for cutting a substrate which uses condenser lenses having different depths of focus in a process of cutting a substrate using a femtosecond laser, thereby reducing a taper angle of the cut surface,” column 6, lines 1-5); a beam combination member (beam splitter 420, fig. 8; Applicant discloses that the beam combination member may be a beam splitter, para 0048 of the Specification) configured to receive the at least two laser beams whose focusing positions have been adjusted (as shown in fig. 8, the beam splitter 420 receives the beams 301 and 401 after adjusted or condensed by lenses 310 and 410, respectively), and coaxially output the at least two laser beams (fig. 8 shows coaxial alignment of the laser beam axes after passing beam splitter 420) a galvanometer scanner configured to receive the at least two laser beams (beams 301 and 401, fig. 8) outputted coaxially (after passing the beam splitter 420, the beams are coaxial, fig. 8) by the beam combination member (beam splitter 420, fig. 8) the at least two lasers (laser oscillators 300 and 400, fig. 8) comprise a femtosecond laser (laser oscillator 400, fig. 8), wherein when the current operating mode of the laser processing device is the full-cutting mode (mode of operation described by Park for fig. 8 at column 12, lines 11-19, is construed as the “full-cutting mode”) or the chamfer cutting mode, and the second laser beam is generated by the femtosecond laser and adjusted by another one of the focusing members (second condenser lens 410, fig. 8) corresponding to the second laser to enable a focusing position of the second laser beam to be focused on the body layer of the OLED display panel (“adjusting an intensity and a density of the femtosecond laser beam generated from the femtosecond laser oscillator using an optical attenuator; and irradiating the condensed at least first and second femtosecond laser beams onto the substrate at different positions,” claim 6; see annotated fig. 8 above for the examiner-construed body of the substrate 500).  
Park does not explicitly disclose a galvanometer scanner configured to receive the at least two laser beams outputted coaxially by the beam combination member, and coaxially output the at least two laser beams to a to-be-processed workpiece, wherein the to-be-processed workpiece is an organic light-emitting diode (OLED) display panel comprising an upper protection layer, a body layer and a lower protection layer; the at least two lasers comprise a carbon dioxide laser, the first laser beam is generated by the carbon dioxide laser and adjusted by one of the focusing members corresponding to the first laser to enable a focusing position of the first laser beam to be focused on the upper protection layer of the OLED display panel.
However, in the same field of endeavor of chamfering or beveling an edge of a glass panel using lasers, Marjanovic teaches a carbon dioxide laser (“in some cases, the created fault line is not enough to separate the part from the substrate spontaneously and a secondary step may be necessary. If so desired, a second laser can be used to create thermal stress to separate it. Separation can be achieved after the creation of a fault line, for example, by application of mechanical force or by using a thermal source (e.g. an infrared laser, for example a CO2 laser) to create thermal stress and force the part to separate from the substrate,” para 0072).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park to include an additional CO2 laser, in view of the teachings of Marjanovic, by using a CO2 laser to cause thermal stress to force the part away from the substrate, because a CO2 laser provides a relatively low intensity beam such that the laser spot heats the surface of the substrate material to cause thermal stress without causing ablation or inducing cracks in the substrate (Marjanovic, para 0072).
However, in the same field of fabricating flat panel displays, Bang teaches wherein the to-be-processed workpiece is an organic light-emitting diode (OLED) display panel (“cutting various nonmetallic substrates such as a glass substrate for fabricating a flat panel display such as TFT-LCD, PDP, OLED, etc.,” para 0017) comprising an upper protection layer (U/S or upper surface, figs 5A and 5B), a body layer (C or cell, figs. 5A and 5B) and a lower protection layer (L/S or lower surface, figs. 5A and 5B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park such that the fabricated display panel was an OLED with upper and lower surfaces, in view of the teachings of Bang, because for OLEDs, it is necessary to fit each module size after each cell completion into a bonded substrate, where it also becomes necessary to selectively cut the glass of an upper plate only in a bonded substrate, and Park teaches an apparatus that avoids excitation of covalent bonds for carbon atoms (Bang, para 0002 and Park, column 7, line 53- column 8, line 7).
	Additionally, in the same field of endeavor of separating glass substrates, Zhang teaches a galvanometer scanner configured to receive the at least two laser beams outputted coaxially by the beam combination member (“the beam modifying system 710 can include a galvanometer,” para 0047; Zhang’s fig. 7 shows beams from lasers 724 and 706 entering into the beam modifying system 710 and a coaxial axis along the output beam 202; “beam 202 can be produced by a CO2 laser source… the laser source producing the beam 202 may be provided as an RF-excited laser source, capable of operating in a pulsed mode,” para 0034; referring to fig. 8, construed such that the laser 710 could be a CO2 laser and the laser 724 could be one of the femtosecond lasers taught by Park), and coaxially output the at least two laser beams (“at least two of the beams of laser light may be directed onto the same main surface of the substrate 100,” para 0032) to a to-be-processed workpiece (glass substrate 100, fig. 7), the at least two lasers comprise a carbon dioxide laser, the first laser beam is generated by the carbon dioxide laser (“beam 202 can be produced by a CO2 laser source,” para 0034) and adjusted by one of the focusing members corresponding to the first laser to enable a focusing position of the first laser beam to be focused on the upper protection layer of the OLED display panel (“an optional optical assembly 708 configured to focus the beam 702a to produce a beam waist,” para 0047; “the laser radiation can have a beam waist located outside the substrate 100 or at least partially coincident with any portion of the substrate 100,” para 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park/ Marjanovic/Bang to include a galvanometer, in view of the teachings of Zhang, by using a scanner, as taught by Zhang, in lieu of a movable stage, as taught by Park, for the purpose of producing a beam such that the focal point or the beam waste is outside the substrate 100 or at least partially coincident with any portion of the substrate 100 for the advantage of lessening the stress applied to the substrate to assist with separating the substrate along the vent crack and then separating the substrate 100 along the modified stress zone (Zhang, paras 0026 and 0047; Zhang’s “vent crack” correlates with Marjanovic’s “defect line,” and Park’s use of femtosecond lasers as construed by the examiner; similarly Zhang’s teaching of separating the substrate correlates with Marjanovic’s use of a CO2 laser to apply thermal stress along the defect line to complete the separation of the substrate).
	Regarding claim 11, Park teaches the invention as described above but does not explicitly disclose wherein each of the focusing members is a dynamic focusing lens having a variable focal length, or a focusing lens having a fixed focal length and located at a variable position relative to the beam combination member (Park teaches condensers 310 and 410 and a beam splitter 420 construed as a beam combination member in fig. 8, but does not explicitly disclose they are dynamic focusing lenses or that they possess variable focal lengths).
However, in the same field of fabricating flat panel displays, Bang teaches wherein each of the focusing members is a dynamic focusing lens having a variable focal length (“providing a variable focus lens enabling a focus variation of the laser beam,” para 0022; variable focus lens 8a, fig. 4A), or a focusing lens having a fixed focal length and located at a variable position relative to the beam combination member (“Alternatively, the laser beam focus moving means 8 may include a piezoelectric element assembled to the torch 6,” para 0046, construed as having a fixed focal length but variable position).
Bang, fig. 4A

    PNG
    media_image9.png
    387
    456
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park/Marjanovic/Zhang to include a variable focus lens or piezoelectric moving means, in view of the teachings of Bang, for setting up a focus location of the laser beam in a depth direction of the substrate, measuring a distance between a laser beam torch and a main substrate surface, and moving the focus location of the laser beam to the setup focus location based on the distance to the main substrate surface and set focus location data, for the advantage of controlling the cutting depth such that cut surfaces are uniform and precise on the cutting face of the cut glass (Bang, paras 003005 and 0022).
	Regarding claim 14, Park teaches the invention as described above but does not explicitly disclose further comprising: a first controller configured to control an operating state of each of the at least two lasers in accordance with a current operating mode of the laser processing device; and/or a second controller configured to control the focusing members in accordance with a target focusing position.
However, in the same field of endeavor of separating glass substrates, Zhang teaches further comprising: a first controller (controller 712, fig. 7) configured to control an operating state of each of the at least two lasers in accordance with a current operating mode of the laser processing device (“the controller 712 may control an operation of one or both the stress modification system and the workpiece positioning system to form the initiation trench 500 using the laser 706,” para 0051; fig. 7 indicates control by the controller 712 applied to the lasers 706, 724, and 728); and/or a second controller configured to control the focusing members in accordance with a target focusing position.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park/Marjanovic/Bang to include a controller, in view of the teachings of Zhang, by using the controller, as taught by Zhang, to operate the femtosecond lasers, as taught by Park, and the CO2 laser, as taught by Marjanovic, such that that various embodiments or modes of operation can be applied to cause stress to a workpiece for the purpose of separating or cutting a glass substrate  (Zhang, paras 0048-0052).
Regarding claim 16, Park teaches wherein an optical axis of the first laser beam (femtosecond laser oscillator 300, fig. 8; referring to the limitations on the first laser beam required in claim 9, it would be obvious to use the CO2 laser as taught by Marjanovic or Zhang in the position where the laser oscillator 300 is shown to be in fig. 8 of Park) perpendicularly intersects an optical axis of the second laser beam (femtosecond laser oscillator 400, fig. 8) at the beam combination member (as shown in fig. 8, the axis of beam 301 after passing mirror 302 intersects the axis of beam 401 after beam 401 passes through the condenser lens 410 and then meets at the beam splitter 420, which is construed as the claimed “beam combination member”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-7638729-B2) in view of Marjanovic et al. (US-20150165548-A1), Bang (US-20070228616-A1), and Zhang (US-20130221053-A1), as applied to claims 9, 11, and 14 above, and further in view of Tertitski et al. (US-20110239421-A1).
Park describes the invention as described above but does not explicitly disclose wherein when each of the focusing members is a dynamic focusing lens having a variable focal length, the second controller is further configured to control a focal length and/or a position of the dynamic focusing lens in accordance with the target focusing position; when each of the focusing members is a focusing lens having a fixed focal length and located at a variable position relative to the beam combination member, the second controller is further configured to control a position of the focusing lens in accordance with the target focusing position.
However, in the field of endeavor of laser beam positioning systems, Tertitski teaches wherein when each of the focusing members is a dynamic focusing lens having a variable focal length (variable focus lens 206, fig. 2), the second controller is further configured to control a focal length (“the focus may be adjusted using a variable focus lens in communication with a controller,” para 0040) and/or a position of the dynamic focusing lens in accordance with the target focusing position; when each of the focusing members is a focusing lens having a fixed focal length (“the controller registers the optical path length and adjusts the variable focus lens 206 through the actuator 212. The proximity of the detector 210 to the aperture 208 is minimized to ensure the best precision in automated focusing of the variable focus lens 206,” para 0033; examiner is interpreting this teaching by Tertitski of using feedback to automate the focusing of the variable focus lenses as meeting the limitation for a “fixed focal length”) and located at a variable position relative to the beam combination member (relying on Park for teaching a beam splitter construed as the beam combination member; examiner is construing Tertitski’s teaching of fixing the focal length relative to the workpiece as also then being relative to the beam combination member because the beam combination member can be construed as being at a distance relative to the workpiece), the second controller is further configured to control a position of the focusing lens in accordance with the target focusing position (“a method of targeting a beam of laser radiation at a location on a surface,” para 0038).
Tertitski, fig. 2

    PNG
    media_image10.png
    431
    442
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Park/Marjanovic/Zhang/Bang to include a second controller, in view of the teachings of Tertitski, where the controller adjusts the condenser lenses taught by Park to automate the lenses to a fixed focal length relative to the workpiece, in order to synchronize movement of the condenser lenses concurrently at faster speeds and to improve precision for the lasers in targeting a beam location, which has been found to improve a positioning error of 40µm in a 300 mm embodiment when cutting a wafer (Tertitski, paras 0039-0040 and 0048).
	Response to Argument
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
On page 14, the Applicant states the following with respect to Park (US-7638729-B2):
“It can be seen from the above excerpt of Park that, the first femtosecond laser oscillator 300 and the second femtosecond laser oscillator 400 generate femtosecond laser beams 301 and 401, which are condensed by a first condenser lens 310 and a second condenser lens 410 respectively, such that the first and second femtosecond laser beams 301 and 401 have different depths of focus fl and f2. However, Park does not disclose, teach or suggest that the focusing position of the first or second femtosecond laser beam 301 or 401 is adjusted to be focused on the body layer of the OLED display panel. In addition, Park also fails to disclose teach or suggest the carbon dioxide laser. As a result, Park does not disclose, teach or suggest at least the above emphasized features in amended claim 1” (underlined emphasis, examiner’s).

Although the examiner agrees with the Applicant that Park does not explicitly disclose OLED (organic light-emitting diode) displays, Park does teach adjusting the focus position for “commercially-available flat panel displays” such as “LCDs, electro-luminescent displays (ELDs), field emission displays (FEDs), plasma display panels (PDPs), and the like” (column 1, lines 31-33).  In teaching OLEDs, the examiner uses Bang (US-20070228616-A1) who discloses “cutting various nonmetallic substrates (P) such as a glass substrate for fabricating a flat panel display such as TFT-LCD, PDP, OLED, etc.” (abstract).  Based on this teaching by Bang, the glass cutting techniques for flat panel displays are versatile enough such that they can be used across multiple different types of flat panel displays.  Additionally, in the Specification, the Applicant discloses “the to-be-processed workpiece may be an OLED display panel (e.g., a flexible display panel)” (paragraph 0068).  Thus, the Applicant’s application does not appear to be a specific solution intended only for OLED displays but generic enough to be applied to all types of flexible display panels.  Therefore, the examiner disagrees that Park fails to disclose, teach, or suggest the amended features of claim 1.
Additionally, as shown in fig. 8, Park teaches two lasers, each having different focal positions, in order to “reduce a taper angle of the cut surface” (column 6, lines 1-5).  The examiner is construing this differentiation of the focal positions, as taught by Park, as “adjusting the focusing position,” as required in claim 1.
Park, fig. 8

    PNG
    media_image11.png
    569
    466
    media_image11.png
    Greyscale

	
	Finally, the examiner agrees that Park does not explicitly disclose a CO2 laser.  Instead, the examiner has relied on Marjanovic et al. (US-20150165548-A1) for teaching a CO2 laser.  Marjanovic discloses the following:
“Embodiments described herein relate to processes of chamfering and/or beveling an edge of a glass substrate and other substantially transparent materials of arbitrary shape using lasers. Within the context of the present disclosure, a material is substantially transparent to the laser wavelength when the absorption is less than about 10%, preferably less than about 1% per mm of material depth at this wavelength.   A first embodiment involves cutting the edge with the desired chamfer shape utilizing an ultra-short pulse laser that may be optionally followed by an infrared (e.g., CO.sub.2) laser for fully automated separation” (paragraph 0061).

The examiner maintains that it would be obvious to one of ordinary skill in the art to combine Park’s two femtosecond lasers, for cutting the glass substrate, with Marjanovic’s CO2 laser, to complete the separation and chamfering of a glass substrate, for the advantage of obtaining a shaped or a chamfered edge of a glass substrate, which is known to improve the durability of a glass panel in comparison to a flat or un-shaped glass substrate (see also Marjanovic, paragraphs 0002-0003 and figs. 10 and 11A, which teach the chamfering processing using a CO2 laser).
On page 15, the Applicant states the following with respect to Bang:
“In addition, Bang relates to an apparatus for cutting a nonmetallic substrate and method thereof, which is suitable for cutting upper and lower substrates simultaneously or for cutting either an upper or lower substrate selectively in a manner of controlling a cutting depth by adjusting a focus position of a short wavelength laser beam in cutting various nonmetallic substrates such as a glass substrate for fabricating a flat panel display. However, Bang also fails to disclose, teach or suggest that when the current operating mode of the laser processing device is the full-cutting mode or the chamfer cutting mode, the focusing position of the respective laser beam generated by the at least one carbon dioxide laser may be adjusted to be focused on the upper protection layer of the OLED display panel, and the focusing position of the respective laser beam generated by the at least one femtosecond laser may be adjusted to be focused on the body layer of the OLED display panel. As a result, Bang also does not disclose, teach or suggest at least the above emphasized features in amended claim 1.”

However, the examiner respectfully submits that Park’s use of two femtosecond lasers to cut the substrate is being relied on to teach the claimed “full-cutting mode” (fig. 8 of Park) and that Marjanovic’s use of a CO2 laser is being relied on to teach the claimed “chamfer cutting mode” (paragraph 0061 and figs. 10 and 11A of Marjanovic).  Bang does not explicitly disclose any of the full-cutting modes.  Instead, the examiner relies on Ban to teach OLEDs (claim 1) and variable focus lenses (claim 11).
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/24/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761